Case:17-03283-LTS Doc#:6268 Filed:04/15/19 Entered:04/15/19 19:11:00 Desc: Main
                           Document Page 1 of 2
 *THIS NOTICE MUST BE FILED AND SERVED ON OR BEFORE APRIL 16, 2019*

                                      UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF PUERTO RICO

 ----------------------------------------------------------------------X
                                                                       :
 In re:                                                                :
                                                                       :
 THE FINANCIAL OVERSIGHT AND                                           :       PROMESA
 MANAGEMENT BOARD FOR PUERTO RICO,                                     :       Title III
                                                                       :
                     as representative of                               :      Case No. 17-BK-3283 (LTS)
                                                                       :
 THE COMMONWEALTH OF PUERTO RICO et al.,                                :      (Jointly Administered)
                                                                       :
                     Debtors.                                          :
 ----------------------------------------------------------------------X

                      NOTICE OF PARTICIPATION IN OMNIBUS OBJECTION
                    TO CLAIMS FILED OR ASSERTED BY HOLDERS OF CERTAIN
                        COMMONWEALTH GENERAL OBLIGATION BONDS

        This Notice of Participation must be served and filed no later than April 16, 2019 in
 accordance with the instructions set forth at the end of this document.

         The party identified below (“Participant”) hereby advises the Objectors that it intends to
 participate in the litigation of the Omnibus Objection of the Financial Oversight and Management Board,
 Acting Through its Special Claims Committee, and the Official Committee of Unsecured Creditors,
 Pursuant to Bankruptcy Code Section 502 and Bankruptcy Rule 3007, to Claims Filed or Asserted by
 Holders of Certain Commonwealth General Obligation Bonds, dated January 14, 2019 [Docket No. 4784]
 (the “Objection”), which asserts that all claims that have been or may be asserted against the
 Commonwealth of Puerto Rico on account of general obligation bonds issued by the Commonwealth in or
 after 2012 (the “Challenged GO Bonds”) are invalid.

        To ensure full participation rights in the litigation of the Objection, Participant provides all of the
 information requested in items 1 through 3 below:

 1.       Participant’s contact information, including email address, and that of its counsel, if any:

 Participant Name and Contact Information                                   Counsel Contact Information (if any)

 John Hancock Investments                                                   Choate, Hall & Stewart LLP
 Participant Name                                                           Firm Name (if applicable)
 Ellen Caron                                                                Douglas R. Gooding, Esq. and Saige Oftedal Esq.
 Contact Person (if Participant is not an                                   Contact Persons
 individual)
                                                                            dgooding@choate.com and softedal@choate.com
 ecaron@jhancock.com
 Email Address                                                              Email Addresses

                                                                            Notice of Participation filed by:
                                                                            Hilda Quiñones-Rivera, Esq.
Case:17-03283-LTS Doc#:6268 Filed:04/15/19 Entered:04/15/19 19:11:00                            Desc: Main
                           Document Page 2 of 2
 John Hancock Investments                                      Choate, Hall & Stewart, LLP
 Address line 1                                                Address line 1
 P O Box 55107                                                 Two International Place
 Address line 2                                                Address line 2
 Boston, MA 02205                                              Boston, MA 02110
 City, State Zip Code                                          City, State Zip Code
 ____USA______________                                         _____USA_____________
 Country                                                       Country


 2.      Participant advises that it (choose one of the following by marking “X” in the appropriate space):

              ______ intends to support the relief requested in the Objection (i.e., Participant
              believes the Court should find that the Challenged GO Bonds are invalid); or

              ___X__intends to oppose the relief requested in the Objection (i.e., Participant
              believes that the Court should find that the Challenged GO Bonds are valid)

 3.      If Participant is not a holder of a Challenged GO Bond, it can skip to the end of this Notice and
         sign. If Participant is a holder of one or more Challenged GO Bonds, Participant must respond to
         the following paragraphs (a) and (b) to the best of Participant’s knowledge.

              (a)    Provide the CUSIP Numbers of all Challenged GO Bonds held by Participant:
                     CUSIP: 74514LE86


              (b)    Did Participant purchase any of its Challenged GO Bonds in whole or in part on the
                     secondary market? YES or NO (please circle one).


 By: ____________________________
     Signature

      _Ellen Caron_________________
      Print Name

      Manager - Class Action Litigation
      & International Loss Recovery
      Title (if Participant is not an Individual)
       April 2, 2019
      ____________________________
      Date



 Instructions for Serving and Filing Notice of Participation: This Notice of Participation must be (i)
 served by email on the Notice Parties set forth in paragraph 8 of the Objection Procedures and (ii) filed
 electronically with the District Court pursuant to its Electronic Case Filing procedures. If the
 Participant is not represented by counsel, the Participant may file a paper copy of this Notice of
 Participation with the District Court by delivering such Notice of Participation by mail or by
 hand addressed to: The Clerk of the United States District Court for the District of Puerto, Room
 150 Federal Building, 150 Carlos Chardon Avenue, San Juan, PR 00918-1767.


                                                     2
